In the first above-entitled action: Judgment affirmed; no opinion.
In the second above-entitled action: Order affirmed. In affirming, we do not hold that the acceptance of a plea of guilty to a specific indictment automatically and necessarily covers crimes predicated on previous conduct for which defendant, has been or may be subsequently indicted. Our determination here is only that, on this record, the trial court properly exercised its discretion in dismissing the indictment. (Code Crim. Pro., § 671.)
Concur: Chief Judge Desmond and Judges Dye, Fuld, Van Voorhis, Burke, Scileppi and Bergan.